Citation Nr: 0936517	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lower back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied entitlement to 
service connection for residuals of a back injury. 

As a final preliminary matter, the Board notes that, in 
December 2008, the Veteran's representative submitted to the 
Board additional evidence for consideration in connection 
with the claim on appeal as well as a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not show that a chronic lower 
back disability was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated 
during active military service, nor may incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in April 2005.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in May 2005.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  

Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued for this matter in December 2005.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his service connection 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  His service treatment records and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The Veteran has also been provided with a VA medical 
examination to assess the nature and etiology of his claimed 
lower back disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends that he has a lower back disability as a 
result of in-service events. 

Service treatment records do not show any diagnosis or 
treatment for a chronic lower back disability.  The Veteran's 
spine was marked as normal on enlistment examination in 
September 1966, on February 1970 initial flying examination, 
and on discharge examination in July 1970.  However, the 
examiner did make a notation that the Veteran had recurrent 
back pain noted after heavy lifting in the July 1970 service 
discharge examination report.  It was further reported that 
the Veteran noted low back pain after heavy lifting in 
February 1970 but neither required or sought medical 
treatment.  A July 1970 Report of Medical History also 
revealed complaints of recurrent back pain after heavy 
lifting with no medical treatment required or sought.

The Veteran's DD Form 214 (Report of Discharge from Service) 
notes that his military occupational specialty was Radio 
Operator. 

A post-service private lumbar spine examination report dated 
in June 1989 from Anderson Radiology showed rotary scoliosis 
to the right with the apex at the L2 intervertebral disc 
space, which accounted for some narrowed appearance of L4 and 
L5 intervertebral disc spaces.  A May 1994 examination of the 
pelvis and hips showed signs of degenerative disc disease at 
the lower two lumbar segments with intervertebral disc space 
narrowing and vertebral body osteophytosis.  

A June 2002 VA treatment record detailed findings of 
sacroiliac tenderness.  VA telephone advice program notes 
dated in March, April, and August 2004 reflected complaints 
of low back pain.  A March 2004 treatment note showed that 
the Veteran related a history of back problems and past 
treatment by a chiropractor.  An April 2004 VA urgent care 
note revealed complaints of low back pain and thigh numbness.  
An April 2004 VA CT scan was noted to show degenerative disc 
disease of the lumbosacral spine with mild disc bulges 
posteriorly at L3-4, L4-5, and L5-S1.  The examiner diagnosed 
lumbosacral spine disc disease.  An additional examiner 
assessed low back pain in a July 2004 treatment record. 

A November 2004 MRI of the lumbar spine from Anderson 
Radiology revealed findings of diffuse discovertebral and 
facet arthritic changes; disc degeneration most severe at L2-
3 and L4-5 where there was moderate central canal stenoses 
secondary to facet arthropathy and discovertebral disease; no 
focal disc herniations; reactive endplate changes most 
pronounced at L2-3 and L4-5; and no paraspinal masses.

Private treatment notes dated in March and April 2005 from E. 
L., M.D. reflected the following assessments:  1) low back 
pain with left lower extremity radiculopathy in the L2 and L3 
distributions, secondary to multi level lumbar disk bulging 
and degenerative disk disease; 2) moderate lumbar scoliosis 
and lumbar facet arthropathy; and 3) lumbar neural foraminal 
narrowing and stenosis with left lower extremity neurogenic 
claudication.  In the March 2005 history and physical 
examination report, the Veteran complained of pain in his 
lower back, left hip, and left thigh that began over one year 
ago.  

In an August 2005 statement, the Veteran's private physician, 
M. B., M. D. commented that he had reviewed an MRI which 
showed extensive scoliosis of the Veteran's lumbar spine.  He 
opined that the low back pain that the Veteran has 
experienced over the years was related to his extensive 
lumbar spine scoliosis.  The physician indicated that he had 
been informed of the Veteran's complaints of low back pain 
while lifting in service.  Thereafter, he noted that the 
Veteran's condition may have been aggravated during this time 
causing his symptoms. 

In a September 2005 VA joint examination report, the Veteran 
complained of low lumbosacral back pain for many years as 
well as numbness in his anterior thigh on the left side.  On 
physical examination, the Veteran had mild tenderness to 
palpation across the paraspinal muscles of the low back, 
negative straight leg raising bilaterally, no motor deficits 
in major muscle groups, intact deep tendon reflexes, mildly 
antalgic gait, and decreased sensation to light touch in his 
left anterior thigh.  After reviewing the claims file and 
conducting a physical examination, the VA physician assessed 
spinal stenosis secondary to degenerative changes, opining 
that it was less likely than not that the Veteran's low back 
disability was related to onset in service.  He commented 
that 85 percent of the population complains of low back pain 
at some point.  Without any specific history of trauma, he 
indicated that it was impossible to say that the Veteran's 
claimed lower back disability started during service.  In 
conclusion, he opined that it was less likely than not that 
the Veteran's low back pain was a result of a service related 
injury.  A September 2005 VA X-ray report listed an 
impression of degenerative and scoliotic changes involving 
the lumbar spine. 

In a December 2008 statement, M. B., M. D. reiterated that 
the low back pain that the Veteran had experienced over the 
years was related to his extensive lumbar spine scoliosis.  
The physician again indicated that he had been informed of 
the Veteran's complaints of low back pain while lifting in 
service.  Thereafter, he noted that the Veteran's condition 
had been aggravated during this time causing his symptoms.  
It was his medical opinion that it was "at least as likely 
as not the origin causing recurring low back disability."

As an initial matter, the Board has considered the 
aggravation theory of entitlement to service connection.  
However, in this case, the Veteran's spine was marked as 
normal at entry into service and there is no clear and 
unmistakable evidence that any claimed lower back disability 
pre-existed his military service.  Consequently, the Board 
finds that the presumption of soundness at entry into service 
is not rebutted by the evidence of record.

Therefore, the Board will now consider the Veteran's claim 
for entitlement to service connection on a direct basis.  
While the Veteran's July 1970 service discharge examination 
report contained a notation of recurrent back pain after 
heavy lifting in February 1970 with no medical treatment 
required or sought, post-service lower back findings are 
first shown in 1989 many years after separation from active 
service and cannot be presumed to have been incurred during 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board recognizes that M. B., M.D. in his August 2005 and 
December 2008 statements, opined that the Veteran's condition 
"may have" or "has been" aggravated during his time in 
service causing his symptoms.  In December 2008, he further 
opined that it was "at least as likely as not the origin 
causing recurring low back disability."  Medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
addition, the probative value of these opinions is further 
diminished by the fact that their conclusions are not 
supported by any medical rationale.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  
Therefore, the Board finds that these opinions are not 
persuasive.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302-04 (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes to 
the probative value to a medical opinion).

The Board finds that the most probative (persuasive) evidence 
that specifically addresses the question of whether the 
Veteran's claimed lower back disability was incurred as a 
result of events during active service weighs against the 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
the September 2009 VA joints examination report, after 
reviewing the claims file and examining the Veteran, a VA 
physician found it was less likely than not that the 
Veteran's low back disability was related to onset in 
service.  He also cited a detailed and reasoned rationale to 
explain how he formulated his medical opinion.

In connection with the claim, the Board also has considered 
the assertions the Veteran and his representative have 
advanced on appeal in multiple written statements.  While the 
Board reiterates that the Veteran is competent to report 
symptoms as they come to him through his senses, a lower back 
disability is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to the Veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

For the foregoing reasons, the claim for service connection 
for a lower back disability must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for a lower back disability 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


